MEMORANDUM **
Federico Pastori, a California state prisoner, appeals pro se the district court’s summary judgment which dismissed his 42 U.S.C. § 1983 action alleging that when he was incarcerated at the California prison in Susanville, prison officials and prison doctor Bardo failed to properly treat his medical condition of glaucoma.
We affirm for the reasons stated in the magistrate judge’s findings and recommendation of January 27, 2004, as adopted by the district court on March 8, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.